DETAILED ACTION

This action is responsive to papers filed on 4/6/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments in response to the restriction by original presentation mailed 2/10/2021 are persuasive.  Based on those arguments, it is understood that the claimed invention is still directed towards the same invention as originally claimed.  Therefore, the restriction has been withdrawn, and claims 1, 2, 4-8, 10-14, and 16-19 are currently pending.

Allowable Subject Matter
Claims 1, 2, 4-8, 10-14, and 16-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the independent claims of the instant invention recite a method and system comprising a plurality of different layout types as first advertisement data components, each of the layout types being stored in association with first index values for respective items about the layout type, the first index values being set in advance and differing depending on the layout type, a plurality of second advertisement data components other than layout types, a components-selecting-purpose condition data table in which each of a plurality of advertisement uses is stored in association with components- selecting-purpose conditions for respective items related to the advertisement use, the components-selecting-purpose conditions being 

Evans (U.S. Pub No. 2010/0324997) teaches selecting, based on a use of an advertisement input by a user, a layout as a first advertisement component of the advertisement, and creating an advertisement candidate by combining the layout selected in the first selection step with other information which is different from the layout.  Evans further teaches a step of deriving evaluation values for respective layout candidates each of which satisfies a predetermined condition for the use of the advertisement, and selecting the layout based on the derived evaluation values.  Evans, however, does not teach each and every limitation recited in the independent claims.

Agliozzo (U.S. Pub No. 2006/0277102) teaches extracting a word from text information input by a user, and selecting a second advertisement component of the advertisement different from a layout based on the word extracted in the extraction step, Since Agliozzo teaches using one or multiple words from text input from a user, Agliozzo teaches text segmentation.  However, Agliozzo does not cure every deficiency of Evans.  The specifics and details, as a combination, that are explained by the claim language with respect to the exact system layout and implementation of the data, operations, and machine learning are not fully envisioned by the prior art of record, and therefore the claims are hereby allowed.

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621